MEMORANDUM OPINION
NIX, Presiding Judge.
This is an original proceeding in which the petitioner, Johnny W. Killian, seeks a writ of habeas corpus from this Court, alleging that he was denied his right to a speedy trial.
This petition must fail on its face, as petitioner states that he was on bail during the pendency of his case. The law is clear that while on bail, a defendant must make a written demand for a speedy trial, and where this is not done, his right to a speedy trial is deemed waived.
The writ of habeas corpus is accordingly denied.
BUSSEY and BRETT, JJ., concur.